Citation Nr: 1424899	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  13-04 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for neuropathy of the lower extremities.

2.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected tinnitus.

4.  Entitlement to a compensable evaluation for service-connected bilateral hearing loss.

5.  Entitlement to a compensable evaluation for service-connected malaria.

6.  Entitlement to service connection for arthritis.

7.  Entitlement to service connection for an unspecified foot condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO) denied entitlement to service connection for neuropathy of the lower extremities.

In connection with this appeal, the Veteran requested a personal hearing before a Veterans Law Judge.  In March 2014, he was sent notice that a hearing was scheduled to take place on May 13, 2014.  In April 2014, he withdrew the hearing request by signed written statement.  Accordingly, the Board will proceed with consideration of the Veteran's claim based on the evidence of record, as he has requested.  See 38 C.F.R. § 20.704(e) (2013).

By September 2008 rating decision, the RO granted service connection for PTSD to which it assigned a 30 percent disability evaluation and granted service connection for tinnitus to which it assigned a 10 percent disability evaluation.  The RO denied entitlement to a compensable evaluation for service-connected bilateral hearing loss and denied entitlement to a compensable evaluation for service-connected malaria.  The RO also denied entitlement to service connection for arthritis and for an unspecified foot condition.  The Veteran submitted a notice of disagreement (NOD) in September 2008 (regarding the PTSD and tinnitus, he appealed the initial disability evaluations assigned).  The RO, however, did not then provide him a statement of the case (SOC) concerning these claims.  Indeed, the RO is obligated to do so, after receipt of which he will have opportunity to also file a timely substantive appeal (VA Form 9 or equivalent) to complete the steps necessary to perfect his appeal of this claim to the Board.  The appropriate disposition of these claims, in the meantime, is to remand them rather than merely refer them.  Manlincon v. West, 12 Vet. App. 238 (1999). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further action on the issues on appeal must be taken.  Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  Associate with the claims file all VA clinical records and especially those from the VA Mountain View, TN facility dated from April 3, 2010 to the present.

2.  Schedule a VA medical examination to determine whether the Veteran suffers from neuropathy of the lower extremities.  If so, please opine whether it is at least as likely as not (50 percent or greater likelihood) that such neuropathy is related to service to include presumed Agent Orange exposure therein.  The examiner is asked to comment upon a statement by VA physician Dr. SMK dated April 23, 2012 suggesting that exposure to Agent Orange caused the Veteran's neuropathy.  The examiner is reminded that neuropathy (other than early onset neuropathy) is not presumptively linked to Agent Orange exposure.  However, the Veteran is presumed to have been exposed to Agent Orange due to his in-country service in Vietnam.  

Note: the term "as likely as not" means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must review all pertinent documents in the claims file in conjunction with the examination, including that specifically discussed in this decision and remand.  A rationale must be provided for all opinions and conclusions expressed in a typewritten report, and the report must state whether the requested review of the record took place.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  Then readjudicate the claim of service connection for neuropathy of the upper extremities.  If this claim is denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

4.  Provide the Veteran an SOC concerning the issues of entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD; entitlement to an initial evaluation in excess of 10 percent for service-connected tinnitus; entitlement to a compensable rating for service-connected bilateral hearing loss; entitlement to a compensable evaluation for service-connected malaria; entitlement to service connection for arthritis; and entitlement to service connection for an unspecified foot condition.  Also advise him that he will need to file a timely Substantive Appeal (VA Form 9 or equivalent) in response to this SOC to complete the steps necessary to perfect his appeal of this additional claim to the Board.  
38 C.F.R. §§ 30.200, 20.302(b) (2013).  Only if he perfects his appeal of these claims should they be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



